EXHIBIT 10.2

 


ALLOS THERAPEUTICS, INC.


SEVERANCE BENEFIT SCHEDULE

 

For employees of Allos Therapeutics, Inc. (the “Company”) who are terminated
pursuant to involuntary reductions in the work force effecting more than two
employees during 2006.

 

This Severance Benefit Schedule (the “Schedule”) is made pursuant to the
Company’s Severance Benefit Plan.  The Company reserves the right to establish
severance guidelines on an action by action basis.  This Schedule may be
altered, amended or cancelled at any time in the sole discretion of the Company.

 

A basic severance benefit consisting of four weeks current base pay will be
provided to all laid off employees.

 

As a condition to receiving additional severance benefits, an Eligible Employee
must sign a general release agreement releasing the Company from all claims
known or unknown that employee may have against the Company.  No additional
benefits will be paid until the Company has received a signed general release. 
The contents of the general release will vary, depending on the state in which
the affected employee(s) resides, the age of the employee(s), and whether two or
more employees are affected by the same action. Consult with legal for the
specific release to be used.

 

Nothing contained in the Company’s Severance Benefit Plan or this
Schedule alters or amends employee’s status as an at will employee.  As an at
will employee either the employee or the Company may terminate the employment
relationship with or without cause, with or without notice.

 

The following schedules apply to severance benefits for Eligible Employees of
the Company who are terminated pursuant to the terms of the Severance Benefit
Plan as part of involuntary reductions in the work force of over two employees
during 2006.

 


ALL ELIGIBLE EMPLOYEES:

 

SEVERANCE BENEFIT:

 

Without Eligible Employee’s signed release: Four weeks current base pay
(excludes overtime and bonuses).

 

Basic Severance Pay:  Four weeks current base pay (excludes overtime and
bonuses).

 

With Eligible Employee’s signed release:

 

Additional Severance Pay:  An additional one week base pay (excludes overtime
and bonuses) per $10,000 of annualized current base pay, with a minimum total
Severance Benefit under this Schedule of eight weeks base pay and a maximum
total Severance Benefit under this Schedule of 26 weeks base pay.

 

--------------------------------------------------------------------------------


 

Insurance Continuation Benefit:  The Company shall pay the premiums of Eligible
Employee’s group health insurance COBRA continuation coverage, including
coverage for eligible dependents, for the period of the Severance Benefit;
provided, however, that (a) the Company shall pay premiums for Eligible
Employee’s eligible dependents only for coverage for which those eligible
dependents who were enrolled immediately prior to the Change in Control
termination and (b) the Company’s obligation to pay such premiums shall cease
immediately upon Eligible Employee’s eligibility for comparable group health
insurance provided by a new employer of Eligible Employee.  For purposes of
COBRA, the COBRA period will begin upon termination resulting from the group
termination.  Any Eligible Employee shall immediately notify the Plan
Administrator upon obtaining employment pursuant to which he or she is employed
on the average of 30 hours or more each week.

 

Outplacement Assistance:  The Company shall provide outplacement assistance
through an outside organization as a resource to laid off employees in their
career transition.  The amount of assistance will vary by job level at the sole
discretion of the Company.

 

--------------------------------------------------------------------------------